DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 06/23/21. These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-3 are rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated by Reverte (WO 2006/078873 A2), hereinafter, Reverte.
Regarding claim 2, Reverte discloses an inspection system (see: par. 3) comprising: a remotely controlled mobile non-destructive inspection platform (see: par. 
a drive system (par. 67), a position determination system (see: par. 41), a navigation system (see: Figs. 9-10 and par. 63, 65), a plurality of sensors (see: abstract, par. 17); a rotational sensor arm (see: par. 52) mounting at least some of the plurality of sensors (see: abstract, par. 62), and  a coating removal or application system (see: par. 38) that removes or applies at least one coating to a surface (see: par. 55);  wherein the drive system comprises a plurality of adjustable drive components and suspension systems (see : par 56) that adjustably and laterally positions the platform within an enclosing structure  (see: par 32 and 65);  wherein the plurality of sensors comprises a rotational inspection sensor assembly for 360 degree imaging or sensing and generation of three dimensional models or sensing imaging or depictions of enclosing structure walls (see: par. 39, 41-42, 46 and 58).
Regarding claim 3, Taylor discloses the system of claim 2, further comprising an operation and control station including a power system (see: par. 13, 15, 35-37).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Reverte (WO2006/078873) in view of Smith (US Patent 6,913,083) or Goldenberg et al. (US Patent 5,681,131), hereinafter, Goldenberg.
Regarding claims 1 and 4-5, they differ from the prior art by reciting a nitrogen source, an umbilical cable comprising a plurality of control, data, nitrogen conduit, and power lines coupled with the operation and control station. 
Smith discloses the umbilical have electrical or optical cable to transmit data from the different permanently deployed instruments and devices in the well (see: col. 3, lines 45-47). Smith discloses fluids that may be used for deployment include liquids such as water as well as gases such as air or nitrogen (see: col. 7, lines 53-55). Smith further discloses the connection of the alternative path conduits to a surface instrument pod by connecting continuous conduit from the conduit proceed forth from the subsea well and wellhead terminating at the hydraulic wet connects, where the inventions surface instrument pod remains on station above the sub-sea well at the sea surface. The invention further teaches that the instrument pod can have recording, processing and transmission devices inside the pod where the devices record, processes, and transmits the data and information to receiving locations on land or offshore. An additional feature of this invention permits remote data transmission and well interaction. Commands can 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861